Citation Nr: 0429984	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  97-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability evaluation for 
undifferentiated-type schizophrenia, currently evaluated 
as 50 percent disabling.

2. Entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to a rating 
higher than 50 percent for the veteran's service-connected 
schizophrenia, undifferentiated type.  The veteran provided 
testimony at a hearing on appeal conducted at the RO in 
October 1997.  

In an October 2000 decision, the Board confirmed the denial 
status with respect to the veteran's claim of entitlement to 
an evaluation higher than 50 percent for schizophrenia.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
In March 2001, the Secretary filed a motion to remand 
pursuant to Holliday v. Principi, 14 Vet. App. 327 (2001) and 
the advent of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  
In June 2001, the Court granted this motion and the remanded 
the case to the Board for compliance with the provisions of 
the VCAA.  

In May 2002, the Board again denied the claim for an 
increased rating for schizophrenia, undifferentiated type, 
evaluated as 50 percent disabling.  This decision was 
appealed to the Court as well.  On this occasion, the parties 
filed a joint motion to remand because VA did not inform the 
veteran of the allocation of burdens of obtaining necessary 
evidence, did not provide sufficient reasons and bases for 
its conclusion that determined that the veteran received 
adequate notice of information and evidence needed to 
substantiate the claim, and did not develop the issue of 
entitlement to a total rating based on individual 
unemployability.  In October 2003, the Board remanded the 
case to the RO for compliance with the provisions of the 
VCAA.

The issue of a total disability rating for compensation 
purposes based on individual unemployability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's undifferentiated-type schizophrenia is 
productive of considerable impairment of social and 
industrial adaptability and occupational and social 
impairment with reduced reliability and productivity, but is 
not productive of severe impairment of social and industrial 
adaptability or occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 50 percent for undifferentiated-type schizophrenia 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9204 (as in effect prior to 
November 7, 1996); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 
9204 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment. 38 C.F.R. § 
4.10 (2003).

In evaluating undifferentiated-type schizophrenia, the Board 
notes that the applicable rating criteria for mental disorder 
were amended effective November 7, 1996.  Because the veteran 
submitted his claim for an increased rating for his 
undifferentiated-type schizophrenia in September 1996, the 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the pre-amendment regulation to 
include separately applying the pre-amendment and amended 
versions to determine which version is more favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97.  In this case, the Board finds that 
the pre-amendment version is no more favorable to the veteran 
than the amended version.  In the analysis that follows, the 
Board will consider the veteran's undifferentiated-type 
schizophrenia under the pre-amendment version and the amended 
regulations.  

Under the pre-amendment criteria, considerable impairment in 
social and industrial adaptability warrants a 50 percent 
rating.  The next higher rating, a 70 percent evaluation, may 
be assigned for symptomatology that produces severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation required active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  

The General Counsel of VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the amended regulation, a 50 percent evaluation will be 
assigned for schizophrenia which produces occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. The highest, or 100 percent 
scheduler evaluation, contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2004).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The Board granted service connection for schizophrenia in 
November 1982.  A 30 percent disability evaluation was 
assigned in a March 1983 rating decision.  In an October 1990 
rating decision, the RO increased the disability evaluation 
to 50 percent.  

Relevant evidence includes VA outpatient and treatment 
records, a Social and Industrial Field Survey Report, and VA 
examinations.  Outpatient (fee-basis) treatment records dated 
in February and May 1996 show the veteran's tendency to 
refuse closeness and association, explosiveness, assessment 
of dysphoric affect, and reports of GAF scores of 60.  A 
treatment report dated in August 1996 indicated the veteran's 
aggression toward close relatives, forgetfulness, confusion, 
seclusion, refusal to associate with others, very poor 
hygiene, and a GAF score of 50.  

In the report of an October 1996 VA compensation examination, 
the examiner noted that the veteran was casually dressed and 
adequately groomed.  The veteran stated that was avoidant 
with family members and on occasion he could not control his 
anger.  He is distrustful of others, anxious, and restless.  
On examination, he was relevant and coherent in his answers; 
was not delusional or actively hallucinating.  His affect was 
constricted.  He was oriented in person, place and time; and 
his memory and intellectual functioning was adequate.  His 
judgment was fair but his insight was poor.  His GAF was 
reported in the 50 to 55 range.

Records dated from March 1998 to December 1999 show that the 
veteran's affect was consistently restricted.  Generally, he 
was alert, cooperative, and oriented in person, place, and 
time.  No delusions, hallucinations, self-harm or homicidal 
ideas were identified.   Judgment and insight were described 
as superficial.  Generally, the veteran had good memory.  
Explaining that the veteran had a history of ineffective 
aggression that interfered with family enjoyment, the 
physician reported GAF score of 40 in March, July, September, 
and December 1999.  

In the January 2000 VA examination, the veteran complained of 
anxiety, fears, and irritability.  He had not worked for 30 
years.  He lived with his wife and his son.  Mental status 
examination revealed that he appeared to be clean, and 
adequately dressed and groomed.  He was alert and oriented, 
his mood was anxious, his affect constricted, and his 
attention, concentration, and memory was good.  Speech was 
clear and coherent.  He was not hallucinating, not suicidal 
or homicidal, and had fair insight and judgment with good 
impulse control.  The final diagnoses included chronic 
undifferentiated-type schizophrenia.  The GAF was reported at 
59.

The report of VA Social and Industrial Field Survey Report 
dated in February 2000 indicates that during an unannounced 
home visit the veteran did not exhibit any abnormal behavior.  
At that time, he was with a friend who was doing some 
woodwork.  The veteran was dressed in sport clothes and was 
clean but unshaven.  He complained of hearing voices and 
having poor control over his aggressive impulses.  He 
reported that he attended church regularly, helped around his 
church, and assisted with wife with some household chores.  
His wife noted that the veteran's behavior varied, with him 
sometimes doing well and sometimes becoming argumentative and 
shouting.  If he became angry, he would walk around the 
neighborhood.  Two neighbors indicated that he was at home 
most of the day, went to church regularly, but did not talk 
much with the other neighbors.

VA treatment records dated from August 2002 to December 2003 
show that the veteran had adequate hygiene and was 
appropriately dressed for his appointments.  His affect was 
constricted.  No hallucination, illusions, or delusions were 
identified.  No self-harm, homicidal, or aggression ideas 
were identified.  He had coherent, relevant, and logical 
thought process.  He was oriented to person and place.  
Judgment and insight were assessed as fair.  He had problems 
recalling recent events but was good with remote events.  The 
May and December 2003 reports show that the veteran had a GAF 
score of 60.

In the report of the most recent VA examination, performed in 
March 2004, complaints of sadness, irritability, inability to 
concentrate, and anxiety were shown.  The veteran reported 
that he had poor social relations.  The veteran was 
appropriately dressed and had adequate hygiene.  On mental 
status examination, his thought process was coherent and 
logical.  There was no evidence of delusions, hallucinations, 
obsessions, panic attacks, or suicidal thoughts.  His mood 
was depressed and irritable.  His affect was constricted and 
appropriate.  His judgment and insight were fair.  The 
examiner remarked that the veteran was able to maintain basic 
activities of daily living and that there was no evidence of 
inappropriate behavior.  A GAF score of 60 was reported.  The 
examiner, after performing a clinical history and mental 
status examination and reviewing the medical record, opined 
that the veteran's undifferentiated-type schizophrenia was 
moderately preventing him from obtaining gainful employment.

Turning first to the pre-amendment psychiatric regulations, 
the Board finds that the medical evidence does not support a 
higher than 50 percent rating.  Specifically, as noted above, 
a 70 percent disability rating for undifferentiated 
schizophrenia requires severe impairment of social and 
industrial adaptability.  In this case, there is no evidence 
that the veteran is severely impaired from social or 
industrial adaptability.  Regarding his social adaptability, 
the record shows that the veteran has resided with his wife 
and his son for many years, attended church on a weekly 
basis, and performed chores with a friend.  With respect to 
his industrial adaptability, the record does not show that 
the veteran exhibits symptoms that approximate to severe 
impairment.  Instead, the record shows that he was oriented, 
cooperative, coherent, relevant, and logical, and he did not 
manifest delusions, hallucinations, self-harm, or homicidal 
ideas.  The record also shows that the veteran had the 
ability to do some woodwork, work at his church, and help his 
wife with chores.  

More importantly, the most recent examination shows that the 
veteran did not evince any symptoms that would approximate 
severe impairment of social and industrial adaptability.  For 
example, the veteran did not exhibit delusions, 
hallucinations, obsessions, panic attacks, or suicidal 
thoughts.  His affect was constricted.  The examiner assessed 
that the veteran was able to maintain basic activities of 
daily living and that he was only moderately impaired from 
obtaining employment.  Additionally, on more recent 
examinations, examiners have consistently assessed GAF scores 
of 60, which indicate moderate symptoms (i.e. flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(i.e. few friends).  

Based on the foregoing, the Board finds that the overall 
disability picture shows that the veteran does not have 
severe impairment of social and industrial adaptability due 
to his schizophrenia. Accordingly, the Board finds that the 
veteran's schizophrenia is not manifested by symptomatology 
that approximates, or more nearly approximates, the criteria 
for an evaluation in excess of 50 percent under DC 9204, as 
in effect prior to November 7, 1996. See 38 C.F.R. § 4.7.

The Board notes that in outpatient records dated from August 
1996 to December 1999, the veteran was reported to have GAF 
scores ranging from 40 to 45.  The Board, however, places 
less probative weight on these GAF scores because (1) it is 
not consistent with the veteran's reported symptoms at the 
time, and (2) the recent examinations do not support such GAF 
scores.  See Francisco v. Brown (where the claim involves an 
increased rating, the present level of disability is of 
primary concern).  Specifically, a GAF score of 40 indicates 
some impairment in reality testing or communication or a 
major impairment in judgment, thinking, or mood.  In this 
case, the evidence reported in the outpatient records fails 
to show any indication of disorientation, or illogical, 
obscure, or irrelevant speech as outlined in the DSM-IV.  In 
fact, the records show that the veteran was alert, 
cooperative, and oriented; and did not have any delusions or 
hallucinations.  There is no evidence that the veteran 
exhibited major impairment in judgment, thinking, or mood.  
For instance, the outpatient records show that his mood was 
consistently restricted, he possessed superficial judgment 
and insight, and he exhibited good memory for all events.  
Therefore, the Board finds that outpatient treatment records 
reflecting GAF scores ranging from 40 to 45 is less probative 
than his GAF scores of 60 on his recent examinations.

Turning next to the amended regulations, the Board similarly 
finds that a rating higher than 50 percent evaluation is not 
warranted at this time.  As stated above, the next higher 
rating is assigned when the veteran exhibits occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

The Board's discussion of the evidence under the old rating 
criteria is largely applicable here.  As indicated above, the 
veteran does not have delusions or hallucinations; his affect 
is restricted; he speech is coherent and logical; he does not 
evidence a neglect in his personal appearance or hygiene; and 
he is oriented in place and person, and sometimes in time.  
Moreover, the veteran currently exhibits fair judgment and 
insight.  The recent records also show that he has maintained 
a long-lasting relationship with his wife, has the ability to 
perform chores with a friend, and shows a GAF score of 59 and 
above since January 2000, which is indicative of moderate 
difficulty in social, or occupational functioning.  In the 
most recent examination, the examiner assessed that he had 
the ability to maintain the basic activities of daily living 
and was only moderately impaired for obtaining employment.  
Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 50 percent have not been met.

In reaching this decision, the Board notes the August 1996 
outpatient record in which the examiner reported some of the 
symptoms listed in the criteria for a 70 percent rating - the 
veteran's aggression, refusal to associate, and evidence of 
poor hygiene.  However, evidence also shows that he has good 
control of his impulse, resides with his wife and son, chops 
wood with a friend, volunteers to work for the church, and 
exhibits appropriate grooming.  Furthermore, no record 
supports such combination of findings.  The Board does not 
question the accuracy of the August 1996 record, but the 
Board concludes that when viewing the record in relation to 
the history of the veteran's schizophrenia, a higher rating 
is not warranted.  

The Board also notes that outpatient records dated in 1998 to 
1999 show that the veteran had a history of ineffective anger 
that interfered with family enjoyment.  From the record, it 
is unclear whether the veteran exhibited impaired impulse 
control (such as unprovoked irritability with periods of 
violence), a symptom enumerated in the criteria for a 70 
percent evaluation.  In the February 2000 Social and 
Industrial Field Survey Report, the social worker noted that 
the veteran complained of hearing voices and having poor 
control over his aggressive impulses and that if he engaged 
in an argument he had the tendency to attack another person.  
However, his wife explained that when the veteran becomes 
angry, he shouts, leaves the house, and walks around the 
neighborhood.  The more recent VA records show that the 
veteran does not have any ideas of aggression or homicides.  
In fact, the examiners all assess that his judgment and 
insight are fair.  Therefore, the Board finds that the 
veteran's anger is not at the level described in the criteria 
for a 70 percent rating.

The Board further notes that the veteran has reported that he 
distrusts and avoids people.  To meet the higher rating, 
evidence showing inability to establish and maintain 
effective relationships is necessary.  In this case, the 
evidence shows that the veteran is capable of maintaining 
effective relationships as he associates with is wife on a 
daily basis, performs chores with a friend, and attends and 
helps out at church.  The Board acknowledges that the veteran 
has difficulty in establishing effective relationships, as 
indicated in the veteran's current rating, but there is no 
evidence that he is unable to do so.  For the foregoing 
reasons, the Board finds that the criteria for a rating in 
excess of 50 percent have not been met under the amended 
regulation.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the rating decisions, the March 2004 VCAA letter, the 
statement of the case, and the supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claim for an increased rating, the 
evidence VA will seek to provide, and the evidence the 
claimant is expected to provide.  For instance, in the March 
2004 VCAA letter, the veteran was informed that in order to 
establish entitlement to an increased disability evaluation 
for compensation benefits, the evidence must show that the 
veteran's service-connected disability had gotten worse.  He 
was told that VA needed additional information and evidence 
and thus explained the importance of scheduling a VA 
examination.  In the letter, the RO explained that VA would 
also make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  In May 2004, the veteran 
submitted a statement indicating that he had reviewed the 
supplemental statement of the case, which included the 
information regarding VA's duty to assist, and asserted that 
he did not have any additional evidence.  The Board finds 
that the notice and duty to assist provisions of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the March 2004 VCAA 
provided the veteran with the information and evidence needed 
to substantiate the claim, and that letter, along with the 
April 2004 supplemental statement of the case provided the 
veteran with the information indicating which party is 
responsible for obtaining which portion of such information 
and informed him of the opportunity to provide any evidence 
in his possession that pertains to the claim.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the statement 
of the case, supplemental statement of the case, and other VA 
correspondence were provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
its content fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See VAOPGCPREC 7-2004 
(June 24, 2004).  Therefore, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA correspondence.  
In May 2004, the veteran indicated that he had no further 
evidence to submit.  Moreover, the veteran waived the 60-day 
period to make any comments or provide additional information 
regarding his claim.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining medical 
records and Social Security Administration records and by 
providing VA compensation examinations.  The Board concludes, 
therefore, that a decision on the merits at this time with 
respect to the issue of an increased disability evaluation 
for schizophrenia does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F. 3rd 1369 
(Fed. Cir. 2004).


ORDER

Entitlement to an increased evaluation for undifferentiated-
type schizophrenia, currently evaluated as 50 percent 
disabling, is denied.


REMAND8-

In October 1997, the veteran submitted VA Form 21-9040, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  38 U.S.C.A. § 5103(a) (West 2002) provides 
that upon receipt of a complete or substantially complete 
application, VA must notify the claimant of any information 
that is necessary to substantiate the claim.  See also 
VAOPGCPREC 7-2004.  In this case, the veteran submitted an 
application for TDIU; however, the veteran has not been 
provided with the information that is necessary to 
substantiate the TDIU claim.

The Board acknowledges that when the TDIU claim is based 
solely upon the disability which is subject of the increased 
rating claim, as in this case, the question of TDIU 
entitlement is considered a component of an appealed 
increased rating claim (see VAOPGCPREC 6-96, note 12).  The 
veteran has received the information necessary to 
substantiate the increased rating claim.  However, because 
the information that is necessary to substantiate the claim 
for a TDIU differs from the information that is necessary to 
substantiate an increased rating and because the veteran 
submitted a separate application that was substantially 
completed for his TDIU claim, the Board finds that the 
veteran should also receive a notice regarding the TDIU 
claim.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Therefore, the issue is remanded to the RO.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, including 
information outlined in 38 C.F.R. 
§ 3.321(b) and 4.16(b); (2) of the 
information and evidence that VA will 
seek to provide; and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be requested to provide any 
evidence in his possession that pertains 
to the claim.  

2. After conducting the necessary 
development, the RO should adjudicate the 
issue of a total disability rating for 
compensation purposes based on individual 
unemployability and, if necessary, enter 
a decision regarding whether it is 
appropriate to refer the veteran's case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of an extra-
schedular evaluation of his 
schizophrenia.  The veteran and his 
attorney should be informed in writing of 
the resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless the veteran submits a 
notice of disagreement and a substantive 
appeal as to this issue.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



